Citation Nr: 1413227	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for residuals of an eye injury. 

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for a bilateral ankle disability. 

6.  Entitlement to service connection for a bilateral knee disability. 

7.  Entitlement to service connection for residuals of a right 5th metacarpal sprain.  

8.  Entitlement to service connection for a right elbow disability. 

9.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for entitlement to service connection for hiatal hernia addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The weight of evidence is against a conclusion that tinnitus and back, bilateral ankle, and bilateral knee disabilities are etiologically related to service, and arthritis of the back, ankles, and knees is not demonstrated within one year of service. 

2.  A current hearing loss disability as defined by VA regulations is not demonstrated.  

3.  Neither eye nor right elbow disabilities were shown in service and current eye or right elbow disabilities which may be attributed to service are not demonstrated.    

4.  A current disability in the right hand associated with a right fifth metacarpal injury treated in service is not demonstrated.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for back, bilateral ankle, and bilateral knee disabilities are not met, to include on a presumptive basis due to chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The criteria for service connection for bilateral hearing loss are not met, to include on a presumptive basis due to chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for residuals of an eye injury, and right 5th metacarpal and right elbow disabilities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 
 
4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, a January 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, as have various statements submitted by the Veteran.  The Veteran was also provided VA examinations and opinions addressing the claims adjudicated herein, aside from the claims for service connection for residuals of an eye injury and a right elbow disability, in June 2010 that are adequate to address the claims decided below. In this regard, the clinicians who conducted these examinations and completed these opinions considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran.  As the record does not reflect any competent evidence or credible statements indicating that a disability, or persistent or recurrent symptoms of a disability, associated with an eye or right elbow disability may be associated with the Veteran's service, VA examinations to address the claims for service connection for these disabilities are not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.  

II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system and arthritis,  which develop to a compensable degree (10 percent for arthritis and sensorineural hearing loss as an organic disease of the nervous system) within a prescribed period after discharge from service (one year for arthritis and sensorineural hearing loss as an organic disease of the nervous system), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis and sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

The Board notes that it has reviewed all of the evidence of record, to include that contained in the Virtual VA paperless claims file [the Virtual VA file contains a January 2014 brief submitted on behalf of the Veteran by his representative, a copy of which has been physically added to the record, but no additional pertinent evidence or information not physically of record], with an emphasis on the evidence relevant to the adjudications herein.  In addition, as the Veteran's representative requested a waiver of RO consideration of such evidence in his January 2014 brief, a remand pursuant to 38 C.F.R. § 20.1304(c) for initial consideration by the RO of the private orthopedic clinic reports received after the statement of the case dated in May 2012 is not indicated.   

A.  Back, Bilateral Ankle, and Bilateral Knee Disabilities

The STRs reflect treatment for pain in the upper thoracic region in September 1999, with an assessment at that time of a muscle strain.  A February 2000 STR reflects complaints of back pain after the Veteran lifted a boat.  He also described a muscle spasm at that time that "took his breath away," and the diagnosis was muscle  spasm.  Reports from a chiropractor dated from 2009 reflect treatment for the back, and private orthopedic reports dated in May 2012 reflect impressions of lumbosacral stenosis, lumbago, and neuritis of the thoracic and lumbosacral spine.   

With respect to the ankles, the Veteran was treated for left achilles pain, described as being mild, in March 1997.  He also described a sensation of a slight pull in his lower calf at that time, and after the physical examination revealed minimal findings, the assessment was resolved gastroc soleus strain.  An October 2000 STR reflected a provisional diagnosis of an unstable left ankle, with the Veteran noting that he had been suffering from this condition since he was 12.  As for the knees, a June 1998 STR reflects treatment for a left knee injury following a fall from a bike with an assessment of a left knee contusion with swelling. 

The reports from the aforementioned June 2010 VA examination are documented to have included a review of the claims file, with specific citation to the STRs set forth above.  These reports also reflect a discussion of histories presented by the Veteran,  to include his report of no specific knee injury during service but attributing his post service knee problems to "prolonged" periods of working on his knees while serving on a ship during active duty; attributing his ankle problems to kneeling and having to sit on his feet during service; and attributing his back problems to an in-service lifting injury.  The Veteran also reported essentially continuous post service back, knee, and ankle pathology, and described the nature of his post-service treatment, to include chiropractic treatment for his back.  

Following a consideration of the clinical history, as well as that provided by the Veteran as to in-service and post service symptomatology, the examiner concluded that it was less likely than not that a current back, ankle, or knee disability was "caused by or a result of treatment noted in [the] STR[s]."  As rationale for these determinations, the examiner referenced the pre-service onset of a left ankle disability noted on the October 2000 STR and the lack of any evidence of chronic right ankle, bilateral knee, or lower back conditions during active duty, and the lack of any evidence of treatment for compensable ankle, knee, or lower back conditions within one year of service.  The examiner also noted that the only post-service treatment, dated 8 years after service, was for the back.  

Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinions in contradiction to the negative evidence represented  by the opinions following the June 2010 VA examination, or any evidence demonstrating arthritis of the back, ankles or knees within one year of service.   The lack of any evidence of arthritis within one year of service precludes a grant of service connection for a back, ankle, or knee disability on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  

As for any assertions by the Veteran linking a back, ankle, or knee disability to service, or as to continuity of symptomatology, the Board finds them to not be credible.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine the credibility of the testimony and other lay evidence.")  The Board makes this determination in part based on the fact that it was not for well over seven years after service (in 2008), with no reasonable explanation offered for why such is the case, that the Veteran filed a claim for service connection for back, ankle, or knee disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Aside from credibility issues, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of any current back, ankle, or knee disability, to include its relationship to in-service symptomatology or pathology, and the Veteran's own opinions linking such disabilities to service is nonprobative evidence.  

In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for back and bilateral knee and ankle disabilities.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for back and bilateral knee and ankle disabilities must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Hearing Loss/Tinnitus 

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz , must measure 40 decibels or greater; at least three of these five threshold levels must measure more than 25 decibels; or speech recognition using the Maryland CNC test must be lower than 94 percent. 38 C.F.R. § 3.385. 

The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385  . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.
      
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran asserts that he suffers from hearing loss and tinnitus due to unprotected to exposure to various noises, to include from hydraulic pumps, heavy steel chains hitting the deck, and from the engine room while standing watch therein, as a result of  working on ships during his United States Coast Guard service.  The Veteran's DD Form 214 confirms Coast Guard service, and the RO, as will the undersigned, conceded in-service acoustic trauma based on ship noise coincident with such service.  

The service treatment reports are negative for hearing loss.  As noted above, however, this is not fatal to the claim.  Ledford, Hensley, supra. 

The Veteran was afforded a VA examination to assess his claim for service connection for hearing loss in June 2010, and the authorized audiological evaluation at this examination showed pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
23
25
20
20
25
LEFT
20
15
20
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.

The audiometric and speech discrimination findings as set forth do not demonstrate current hearing loss disability as defined by 38 C.F.R. § 3.385.  There is otherwise no audiometric test conducted proximate or subsequent to the December 2008 filing of the claim for service connection.  Thus, and as the Board is bound by the criteria set forth under 38 C.F.R. § 3.385, the claim for service connection for bilateral hearing loss must be denied on the basis of there being no current disability.  38 U.S.C.A. § 7104(c); Brammer, McClain, Romanowsky, supra.  

With respect to tinnitus, in an initial opinion rendered in June 2010 made without the benefit a review of the claims file, an examiner stated that although the matter of whether tinnitus was related to service could not be resolved without resort to mere speculation, "tinnitus is a regular occurring phenomenon in [the] general population, [and] there is no evidence showing [that its] onset was while [the Veteran was] on active duty."  In a July 2010 addendum opinion that was based on a review of the claims file, the clinician concluded that the opinion was unchanged.  

Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinion linking tinnitus to service.  As for the Veteran's assertions of suffering from tinnitus during and since service, the undersigned acknowledges that the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.  However and as set forth above, the Board has found the Veteran to not credible historian, to include on this basis of the fact that, with no reasonable explanation offered for why such is the case, it was not for well over seven years after service that the Veteran filed a claim for service connection for tinnitus.  See Maxson, Mense, supra.  Aside from credibility issues, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of any current tinnitus. 

In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

C.  Eye Injury/Right 5th Metacarpal Sprain/Right Elbow

Neither an eye injury nor right elbow disability is documented in or post service.  A November 1999 STR documents treatment for a right 5th metacarpal injury sustained while the Veteran was working on a truck.  There was pain with lateral compression but no bruising or edema at that time.  The VA examination of the right hand conducted in June 2010 was negative, and there is otherwise no post-service evidence of any residual right hand disability from the in-service right 5th metacarpal injury of record.  

The Veteran is not competent to provide evidence as to such complex medical questions as whether there is a current eye, right 5th metacarpal, or right elbow  disability that may be related to service.  As such, the undersigned finds that a current disability associated with an eye, right 5th metacarpal, or right elbow disorder is not demonstrated at any time proximate to or during the appeal period.  Brammer, McClain, Romanowsky, supra. 

In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for eye, right 5th metacarpal, and right elbow disabilities.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for eye, right 5th metacarpal, and right elbow disabilities must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a low back disability is denied.  

Service connection for bilateral hearing loss is denied. 

Service connection for residuals of an eye injury is denied. 

Service connection for a bilateral ankle disability is denied. 

Service connection for a bilateral knee disability is denied. 

Service connection for right 5th metacarpal sprain is denied.  

Service connection for a right elbow disability is denied. 

Service connection for tinnitus is denied.  

REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claim for service connection for hiatal hernia, the claim must be remanded to ensure that the duty to assist has been fulfilled with respect to this claim.  

The STRs do not document a hiatal hernia but due reflect treatment in September 1999 for diarrhea diagnosed as gastroenteritis.  In 2005, the Veteran was shown by private endoscopy to have a hiatal hernia, mild gastritis, and non erosive reflux.  In light of this in-service and post-service evidence and the Veteran's assertion of service connection, an examination and opinion addressing the issue of whether the Veteran's hiatal hernia or related gastrointestinal disability is etiologically related to service is necessary in order to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon, supra.  Therefore, such an examination and opinion will be requested upon remand.  

Prior to arranging for the examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matter that is being remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the claim for service connection for hiatal hernia.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to address the claim for service connection for hiatal hernia.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Based on a physical examination and review of the claims file, the examiner is requested to complete an opinion as follows:  

Is it as likely as not that the post-service hiatal hernia, or any related current gastrointestinal disability, is etiologically related to service?  In offering the opinion, and to eliminate the necessity for another opinion, the physician must consider the full record, to include any lay statements regarding in-service incurrence and continuity of gastrointestinal symptomatology.  

The rationale for any opinion offered should be provided in a printed (typewritten) report.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for hiatal hernia.  If this claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


